314 S.E.2d 305 (1984)
Richard Robert DEAN
v.
Ruth Potts DEAN.
No. 8326DC701.
Court of Appeals of North Carolina.
May 1, 1984.
*306 Walker, Palmer & Miller, P.A. by James E. Walker and H. Irwin Coffield, Charlotte, for plaintiff-appellee.
Cannon & Basinger, P.A. by Thomas R. Cannon, Charlotte, for defendant-appellant.
HEDRICK, Judge.
The parties herein have stipulated that:
(1) The Separation Agreement which is exhibit 1 to plaintiff's response to defendant's motion is valid, and its terms have not been breached by either party.
(2) Each party owns assets in his or her separate name, which were acquired during the course of the marriage, and were owned at the time of the execution of the Separation Agreement.
[and]
(3) At the time the agreement was signed, the parties fully intended it to be a complete property settlement agreement, and neither made claims against property owned individually by the other, as no equitable distribution claim existed in law at the time.
Since these facts are not in controversy, the only question before this Court is whether the separation agreement entered into by the parties on 11 August 1980 is an insurmountable bar to defendant's claim for equitable distribution.
Defendant contends that the separation agreement was not a "property settlement" agreement. She further contends that the agreement "was not bargained for at arms' length, in that [she] did not fully realize, nor was she fully apprised of, the extent of the marital assets."
To support her first contention, defendant relies on Smith v. Smith, 72 N.J. 350, 371 A.2d 1 (1977). The Smith court divided separation agreements into property settlement *307 agreements or support agreements. Id. at 357, 371 A.2d at 4. After making this distinction, the Smith court held that a separation agreement which qualifies as a property settlement and is fair and just bars equitable distribution. Id. at 358, 371 A.2d at 5. Defendant argues that the agreement in the case at bar is a support agreement as defined by the Smith court since it contains provisions for support of defendant and for the division of jointly held property. We disagree.
A separation agreement is a contract and therefore its meaning and effect are "ordinarily determined by the same rules which govern the interpretation of contracts." Lane v. Scarborough,284 N.C. 407, 409, 200 S.E.2d 622, 624 (1973). The language of the agreement in the present case is clear and unambiguous. The parties agreed in Sec. VII to "forego and waive any and all rights which they may have to claim support or alimony from the other." The only inference to be drawn from this language is that the agreement in question was a property agreement and not a support agreement. Furthermore, the agreement states in pertinent part that:
The parties agree that the $50,000.00 paid for the house, together with other properties divided between the parties, shall be considered as a settlement of their marital obligations to each other, and as a property settlement in full.
Indeed the defendant is bound by her stipulation that the agreement was "intended... to be a complete property settlement agreement."
We hold the trial judge correctly held that the separation agreement executed on 11 August 1980 by the parties is an insurmountable bar to defendant's claim for equitable distribution.
Affirmed.
ARNOLD and PHILLIPS, JJ., concur.